The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 7 January 2022.     THIS ACTION IS NON-FINAL.


Status of Claims

Claims 2-21 are pending.
Claim 1 is canceled.
Claims 2-20 are rejected for double patenting.
Claims 2-21 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-21.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US-PATENT NO.11,252,114B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US-PATENT No. 11, 11,252,114B2.	
Instant Application:
17/570,927
US-PATENT:
11,252,114B2
Claim 2:
A method for generating one or more relevant reply messages to a received message, comprising: applying a trained machine-learning model to process an incoming message to a user account, the trained machine-learning model being trained using one or more training data sets that are generated based on at least one normalized phrase extracted from prior messages sent from the user account and at least one feature vector associated with a set of the prior messages sent from the user account, responsive to applying the trained machine learning model, determining one or more reply messages by mapping particular ones of the at least one normalized phrase extracted from prior messages with the at least one feature vector, the one or more reply messages including at least one of the at least one normalized phrase extracted from prior messages, and generating, from the determined one or more reply messages, the one or more relevant reply messages to the incoming message.
Claim 1:
A method comprising: for each of one or more messages that are selected from a plurality of messages from an account: splitting each of the one or more messages that are selected into one or more normalized phrases; extracting_-one or more normalized phrases associated with a respective selected message; messages from the plurality of messages; generating a first feature vector based on the conversation, wherein the first feature vector includes one or more first features, wherein the one or more first features include one or more words from the conversation; and generating, by a computing system, one or more training-data sets, wherein each training-data set comprises one of the one or more extracted normalized phrases and the first feature vector; training, by the computing system, a machine-learning application with at least a portion of the one or more training-data sets that are generated for the one or more selected messages; applying the trained machine-learning application to process an incoming message to the account; and responsive to applying the trained machine-learning application, determining one or more reply messages corresponding to the incoming message by mapping particular ones of the extracted one or more normalized phrases with the first feature vector, wherein the one or more reply messages include at least one of the extracted one or more normalized phrases; ranking the one or more reply messages based on relevance to the incoming message; and generating an ordered list of the one or more reply messages based on the ranking.
Claim 3-9

Claims 2-14


 Claims 10-21 cover substantially similar claim elements as claims 3-9, and therefore is rejected as detailed above under substantially similar rationale.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 2-21 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
(Independent Claims)  With regards to claim 2 / 10 / 17, the claim recites a process / system / article of manufacturing / system, which falls into one of the statutory categories.
2A-Prong 1: The claim recites “…. applying a trained machine-learning model to process an incoming message to a user account, the trained machine-learning model being trained using one or more training data sets that are generated based on at least one normalized phrase extracted from prior messages sent from the user account and at least one feature vector associated with a set of the prior messages sent from the user account, responsive to applying the trained machine learning model, determining one or more reply messages by mapping particular ones of the at least one normalized phrase extracted from prior messages with the at least one feature vector, the one or more reply messages including at least one of the at least one normalized phrase extracted from prior messages, and generating, from the determined one or more reply messages, the one or more relevant reply messages to the incoming message” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting one or more processors and non-transitory computer-readable medium, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “applying”, “determining”, “generating” in the limitation citied above could be performed by a human mind, with possible aid of paper & pen and/or calculator (e.g., a human customer response analyst could collect, analyze customer request / response message using certain model of keyword mapping to generate custom response messages), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  That is, other than reciting generic computer elements, nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of using a general purpose computing system to execute a program to perform the steps (like computer, processor, computer-readable medium coupled with the processors), which is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing and calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claim is directed to an abstract idea. 
2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic computing elements is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent Claims) Claims 3-9 / 11-16 / 17-21 are dependent on claim 2 / 10 / 17, and include all the limitations of claim 2 / 10 / 17. Therefore, claims 3-9 / 11-16 / 17-21 recite the same abstract ideas cited in claim 2 / 10 / 17.  
With regards to claims  3-9 / 11-16 / 17-21, the claim further recite further limitation on model processing for reply message generation, which can be performed by a human mind, with possible aid of paper & pen and/or calculator (e.g., a human customer response analyst could collect, analyze customer request / response message using certain model of keyword mapping to generate custom response messages).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites one additional element – using one computing device to execute a program to perform the steps.  The computer components for executing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing and calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing component for performing the data processing and calculation amounts to no more than mere instruction to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.


Allowable Subject Matter Analysis

Claims 2-21 include allowable subject matter since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 2-21.  
Regarding independent claim 2, it includes the following specific teaching in combination with other limitations in the claim not shown in prior-arts: “ …. applying a trained machine-learning model to process an incoming message to a user account, the trained machine-learning model being trained using one or more training data sets that are generated based on at least one normalized phrase extracted from prior messages sent from the user account and at least one feature vector associated with a set of the prior messages sent from the user account, responsive to applying the trained machine learning model, determining one or more reply messages by mapping particular ones of the at least one normalized phrase extracted from prior messages with the at least one feature vector, the one or more reply messages including at least one of the at least one normalized phrase extracted from prior messages, and generating, from the determined one or more reply messages, the one or more relevant reply messages to the incoming message.”.
Claims 10, 17 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 10, 17, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references closest to the invention claimed:
Weber et al. US-PGPUB NO.20120290662A1 [hereafter Weber] shows mining email messages for suggesting actions. However, Weber does not show applying extracted normalized phrase with mapping to feature vectors to train a machine learning system to generate reply messages.
Vellel et al., US-PGPUB NO.20140359480A1 [hereafter Vellel] shows ranking messagers. However, Vellel does not show applying extracted normalized phrase with mapping to feature vectors to train a machine learning system to generate reply messages.
Joyner et al., US-PGPUB NO.20070050488A1 [hereafter Joyner] shows extracting message text from received messages. However, Joyner does not show applying extracted normalized phrase with mapping to feature vectors to train a machine learning system to generate reply messages.
Al-Alwani et al., “Improving Email Response in an Email Management System Using Natural Language Processing Based Probabilistic Methods”, Journal of Computer Science, 2015, 11(1): 109-119 [hereafter Al-Alwani] shows a learning email response system. However, Al-Alwani does not show applying extracted normalized phrase with mapping to feature vectors to train a machine learning system to generate reply messages.
Blohm et al., US-PGPUB NO.20150254572A1 [hereafter Blohm] shows message ordering. However, Tsuchida does not show applying extracted normalized phrase with mapping to feature vectors to train a machine learning system to generate reply messages.
Kumar et al., US-PATENT NO.7899871B1 [hereafter Kumar] shows processing email message for classification. However, Kumar does not show applying extracted normalized phrase with mapping to feature vectors to train a machine learning system to generate reply messages.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128